Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 10, and 20 have been amended. Claims 1, 3-20 are pending in this application and have been examined on the merits, of these claims, claims 13-19 have been withdrawn.
Response to Arguments
Applicant’s arguments, see 11, filed 07/26/2022, with respect to objection of claim 10 have been fully considered and are persuasive.  The objection of 10 has been withdrawn. 
Applicant’s arguments, see 11, filed 07/26/2022, with respect to 112(b) rejections have been fully considered and are persuasive.  The Rejection of claims 10-11 has been withdrawn. 
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant's arguments on pages 11-14 filed 07/26/2022 with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. Regarding arguments, see Page 14, that “Oh hyun does not teach or suggest that the second metal provided around a circumference of second nozzle that is formed to protrude in a direction in which the tank is inserted into the dock”, the Examiner respectfully disagrees that these features are not taught by Oh Hyun. As admitted by applicant 32b is defined around the through hole 21 defining an inlet port for dirt receptacle 20. As demonstrated by examiner in previous office action, Oh Hyun teaches a similar configuration to Johnson, where through hole 21 of Oh Hyun is comprised of two nozzles, one on the right and one on the left side as shown in figure 6 of Oh Hyun. The left which is the air outlet port of the dirt receptacle 20 and the right which is the air inlet into the motor fan 3. The left of 21 comprising the second nozzle, the nozzle in question being surround by 32b which forms the second metal provided around a circumference of a second nozzle that is formed to protrude in a direction in which the tank is inserted into the dock. As such this argument is not found persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding Applicants argument on Page 14 Filed 07/26/2022 regarding reference Lee FOR1 not curing the deficiencies of Chen, Johnson, NPL1 and Oh Hyun. The Examiner agrees that Lee and FOR1 as not relied upon for teaching this feature of “the second metal provided around a circumference of second nozzle that is formed to protrude in a direction in which the tank is inserted into the dock,” as this feature is taught by Oh Hyun as detailed above. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
With respect to Applicant’s arguments, see Page 15 regarding Claim 20, this claim is not
allowable for similar reasons as that presented above with respect to Claim 1.
With respect to Applicant’s arguments, see Page 15 regarding Claims 3-12 and withdrawn claims 13-19, these claims are not allowable based on their dependence to independent claim 1 for at least the reasoning provided above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20190191952 A1) in view of Chen (CN 106901665 A), Oh Hyun (KR 20060115220 A), and NPL1 (NPL reference).
Regarding Claim 1, Johnson teaches A robot cleaner, comprising: a tank (51) configured to store liquid; a body (10) having a dock to which the tank is mounted (hook and catch assembly shown in figure 13); a spin mop (61) provided below the body and configured to receive the liquid (Para. [0062] "During a sanitizing mode of operation, liquid from the supply tank 51 is applied to the floor surface and both the brush roll 41 and the pads 61 are rotated"); a first nozzle (57) protruding from the dock (Annotated Figure A); a second nozzle protruding (Annotated Figure A and 59) from the tank (51) and positioned so as to couple with the first nozzle when the tank is mounted to the dock such that (coupled via pump 53, see Johnson Para. [0078] and [0079]), when the tank is mounted, liquid from the tank flows to the spin mop via the first (57) and second nozzles (59); wherein the second nozzle (See Annotated Figure A) is formed to protrude in a direction in which the tank is inserted into the dock (See Annotated Figure A where second nozzle extends downward into the cleaner body in the direction the tank is inserted into the cleaner). However, Johnson does not teach and a first magnetic coupler to magnetically couple the tank to the dock, comprising: a first metal; and a second metal configured to be magnetically attracted to the first metal and wherein the first metal has a ring shape provided around a circumference of the first nozzle, and the second metal has a ring shape corresponding to the ring shape of the first metal and provided around a circumference of the second nozzle.

    PNG
    media_image1.png
    281
    461
    media_image1.png
    Greyscale

Annotated Figure A: Figure 5 of Johnson
	However, Chen does teach and a first magnetic coupler (The drive module 1 “The drive module is provided with a magnet 9”) to magnetically couple the tank (“the cleaning module 2 through module pluggable interface C17 connected with the environment monitoring module 5, through the module plug interface B8 is connected with the drive module 1, magnet 9”) to the dock (1), comprising a first magnet (figure 2, 9), and a second magnet (figure 5, 9) configured to be magnetically attracted to the first magnet.
It would be obvious to one of ordinary in the art before the effective filing date of the invention to modify the tank of Johnson in view of Chen to include a magnetic coupler in order to further secure the tank and allow for the tank to be easily removed and refilled.
However, Johnson as modified does not explicitly teach a magnetic couple comprising a first metal, and a second metal configured to be magnetically attracted to the first magnet.
However, NPL1 does teach that “Bar magnet is a model of a ferromagnetic material that can be permanently magnetized. Other ferromagnetic materials are cobalt and nickel.” (Slide 5) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to make the magnets of Johnson as modified by Chen out of metal such as cobalt or nickel since doing so is known in the art of magnets serving as connectors. NPL1 teaches that ferromagnetic materials can be permanently magnetized. 
It is noted that Johnson as modified by Chen and NPL1 teaches a first magnetic coupler (The drive module 1 “The drive module is provided with a magnet 9”) to magnetically couple the tank (“the cleaning module 2 through module pluggable interface C17 connected with the environment monitoring module 5, through the module plug interface B8 is connected with the drive module 1, magnet 9”) to the dock (1), comprising a first metal (figure 2, 9), and a second metal (figure 5, 9) configured to be magnetically attracted to the first metal.	Finally Oh hyun teaches a similar configuration wherein the first metal has a ring shape (Figure 7, 31b of Oh Hyun) provided around a circumference of the first nozzle (left portion of through hole 21 in figure 6 of Oh Hyun), and the second metal (32b magnetic sensor of Oh Hyun) has a ring shape (see figure 6 of Oh Hyun) corresponding to the ring shape of the first metal (see figure 6 of Oh Hyun) and provided around a circumference of the second nozzle (right portion of through hole 21 in figure 6 of Oh Hyun).
It is noted that it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the magnets of Johnson as modified in view of Oh Hyun to be ring magnets instead of the square magnets as both are known in the art (see MPEP 2144.04 IV. B.).
Regarding Claim 3, Johnson as modified teaches all the limitations of claim 1 and wherein the second nozzle (59 of Johnson) is spaced apart from a left-right center of the tank in a first direction (see figure 9 of Johnson where 59 is on one side of the center of tank 51) and the first nozzle (57 of Johnson) is provided at a position corresponding to the second nozzle (59 of Johnson) so as to align with the second nozzle (59 of Johnson) when the tank is mounted in the dock (See figure 5 of Johnson where nozzle 57 extends backwards and turns to align with and connect with nozzle 59 of Johnson.) 
Regarding Claim 4 Johnson as modified teaches all the limitations of claim 3 and further teaches further comprising a second magnetic coupler (See Annotated Figure B), comprising: a third metal (See Annotated Figure B, where magnet (9 of Chen) is made of a metal as taught by NPL1) coupled to (see coupling in Ann. Fig. B where magnet (9 of Chen) is made of a metal as taught by NPL1) the tank (51 of Johnson) and spaced apart from the left-right center (see spacing in Ann. Fig. B)of the tank (51 of Johnson) in a second direction opposite to the first direction (See Annotated Figure B); and a fourth metal coupled to the dock (See Annotated Figure B where magnet (9 of Chen) is made of a metal as taught by NPL1) at a position corresponding to the third metal such that the third and fourth metals are aligned when the tank is mounted in the dock (See Annotated Figure B where magnet (9 of Chen) is made of a metal as taught by NPL1), wherein the third and fourth metals are configured to be magnetically coupled to each other (9 is a magnet, See Annotated Figure B where magnet (9 of Chen) is made of a metal as taught by NPL1). 

    PNG
    media_image2.png
    618
    645
    media_image2.png
    Greyscale

Annotated Figure B
	Regarding to Claim 5, Johnson as modified teaches all the limitations of claim 1 and in addition teaches wherein the dock is provided at a rear of the body (See figure 13, where hook and catch mechanism is shown at the bottom of the cleaner), and the second nozzle comprises: an insertion protrusion (59 of Johnson) having an opening extending in a front-rear direction, the insertion protrusion (59 of Johnson) protruding from a front of the tank; a valve (58 of Johnson) provided at a rear of the insertion protrusion (see figure 9 of Johnson) and configured to open or close the opening (valve is capable of opening or closing opening); and a nozzle housing mounted on an inside of the tank and having a space in which the valve is provided(see annotated figure C). 


    PNG
    media_image3.png
    481
    453
    media_image3.png
    Greyscale

Annotated Figure C
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20190191952 A1) in view of Chen (CN 106901665 A), Oh Hyun (KR 20060115220 A), Oh Hyun (KR 20060115220 A) and NPL1 (NPL reference) as modified in claim 5 and in further view of Lee (Kr 20130058495 A).
Regarding claim 9, Johnson as modified teaches all the limitations of claim 5 but does not explicitly teach, wherein the first nozzle comprises: an insertion protrusion formed at a front of the dock and forming an insertion space into which the second nozzle is inserted; a press protrusion protruding rearward such that, when the tank is mounted to the dock, the press protrusion presses the valve to open the opening; and40PBC-0847 a nozzle seal provided in the insertion space and attached to an outer surface of the press protrusion.
However, Lee does teach a similar configuration, wherein the first nozzle (72) comprises: an insertion protrusion formed at a front of the dock (70 protrusions form insertion protrusion at the dock) and forming an insertion space (defined by the bottom portion of figure 3b of lee, interior of 70) into which the second nozzle (66) is inserted; a press protrusion (73) protruding rearward such that (see figure 3b), when the tank is mounted to the dock, the press protrusion presses the valve to open the opening (press protrusion pushes 55 against spring S1 to open the opening); and40PBC-0847 a nozzle seal provided in the insertion space and attached to an outer surface of the press protrusion (see figure 4, where seal 90 is attached to outer surface of press protrusion).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the nozzle of Johnson with the nozzle of Lee as both are known in the art and used for the same function, and Lee additionally prevents water from spilling when the tank is detached (Abstract of Lee). 
Regarding Claim 10, Johnson as modified teaches all the limitations of claim 9 and in addition teaches wherein the nozzle seal comprises: a front end portion (Annotated Figure D) provided around a front of the press protrusion (73 of Lee) and configured to contact an end portion of the second nozzle (66 of Lee) when the second nozzle (66 of Lee) is fully inserted into the insertion space (70 of Lee); a circumferential surface extending along a circumferential surface of the press (Annotated Figure D, Seal/packing member 90 is a circumferential surface); and at least one fin projecting (Annotated Figure D) outward from the circumferential surface of the nozzle seal into the insertion space (Annotated Figure D, Seal/packing member 90 is a circumferential surface).

    PNG
    media_image4.png
    410
    450
    media_image4.png
    Greyscale

Annotated Figure E
Regarding Claim 11, Johnson as modified teaches all the limitations of claim 10 and further teaches wherein the at least one fin (Annotated figure E) comprises a first fin (Annotated figure E) provided at a rear end portion of the circumferential surface (Annotated Figure E, Seal/packing member 90 is a circumferential surface) and a second fin provided between the first fin and the front-end portion (Annotated Figure E).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20190191952 A1) in view of Chen (CN 106901665 A), Oh Hyun (KR 20060115220 A), and NPL1 (NPL reference) as modified in claim 1 and in further view of FOR 1 (KR 20070018641 A).
Regarding Claim 12, Johnson as modified teaches all the limitations of claim 1 but does not explicitly teach wherein a handle having a groove is provided at a lower surface of the tank, and the dock has a lower opening such that the groove of the handle is exposed when the tank is mounted to the dock to allow the tank to be withdrawn from the dock via the groove the handle.
However, FOR 1 teaches wherein a handle having a groove (Recessed portion 149) is provided at a lower surface of the tank (Seen in Figure 4 of FOR1), and the dock has a lower opening such that the groove of the handle (Handle 150) is exposed when the tank is mounted to the dock to allow the tank to be withdrawn from the dock via the groove the handle (See figure 4 and 5 and 105 of FOR1).
It would be obvious to one of ordinary skill in the art before the art before the effective filing date of the invention to Substitute the handle of the tank of Johnson in view of FOR 1 in as both are known in the art and it would be obvious to substitute the handle and release mechanism of Johnson for the handle and release mechanism of FOR1 as both handles lift a tank from the top of the cleaner, and doing so would allow for a more convenient and ergonomic way to move the tank 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20190191952 A1) in view of Oh Hyun (KR 20060115220 A) and NPL1 (NPL reference). 
Regarding Claim 20, Johnson teaches A robot cleaner (10), comprising: a body (12) having a first nozzle (57); a spin mop provided below the body (Johnson Para [0031] “For example, the at least one pad 61 can be driven to rotate about a vertical axis that intersects with the center of the respective pad 61.”); a tank (51) configured to be coupled to and removed from a side of the body and configured to store liquid for the spin mop (Johnson Para [0043] “The controller 20 may also direct the display 91 to provide a notification to the user that either or both of the supply tank 51 and debris receptacle 44 is missing.”), the tank having a second nozzle  (59) configured to couple to the first nozzle (Johnson Para [0065] “A cross-sectional view of the debris receptacle 44 and supply tank 51 are shown in FIG. 9. The supply tank 51 can further include a valve 58 with an outlet 59 that is fluidly connected to a downstream portion of the fluid delivery system, such as the spray nozzle 57”),  wherein the second nozzle is formed to protrude in a direction in which the tank is coupled with the body (See Annotated Figure A where second nozzle extends downward into the cleaner body in the direction the tank is inserted into the cleaner). But does not teach and a magnetic coupler configured to couple the tank to the body via a magnetic force, the magnetic coupler surrounding at least one of the first nozzle or the second nozzle 8Serial No. 16/943,288Docket No. PBC-0847Reply to Office Action of wherein the magnetic coupler includes a first metal having a ring shape provided around a circumference of the first nozzle, and a second metal having a ring shape corresponding to the ring shape of the first metal and provided around a circumference of the second nozzle, and wherein the first metal and second metal are magnetically attracted to each other.
However, Oh Hyun does teach a similar configuration wherein a magnetic coupler (31b) configured to couple the tank (20) to the body via a magnetic force (31b to 32b), the magnetic coupler surrounding at least one of the first nozzle or the second nozzle (magnetic coupler surrounding through hole 21) wherein the magnetic coupler includes a first magnet(31b) having a ring shape (31b see Fig 6 of Oh Hyun) provided around a circumference of the first nozzle (left side of through hole 21), and a second magnet (32b) having a ring shape (32b see Fig 6 of Oh Hyun) corresponding to the ring shape of the first metal (See Fig 6 of Oh Hyun) and provided around a circumference of the second nozzle (Right side of 21 in Fig 6), and wherein the first metal and second metal are magnetically attracted to each other (See Figure 6 where magnet 32b and 31b connected together).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connection of Johnson in view of Oh Hyun to be a magnetic coupler in order to secure the tank to the body and to allow for the tank to be easily removable from the body. 
However, Johnson as modified does not explicitly teach a magnetic couple comprising a first metal, and a second metal configured to be magnetically attracted to the first magnet.
However, NPL1 does teach that “Bar magnet is a model of a ferromagnetic material that can be permanently magnetized. Other ferromagnetic materials are cobalt and nickel.” (Slide 5) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to make the magnets of Johnson as modified by Chen out of metal such as cobalt or nickel since doing so is known in the art of magnets serving as connectors. NPL1 teaches that ferromagnetic materials can be permanently magnetized. 

Allowable Subject Matter
Regarding Claim 6, Johnson as modified teaches all the limitations of claim 5 and but does not explicitly teach further comprising: an inner seal provided around a portion where the opening is formed; and 39PBC-0847an outer seal provided between an inner surface of the tank and the nozzle housing to surround an outer circumference of the nozzle housing, wherein the second metal is provided between the inner seal and the outer seal.
However, Lee teaches a similar configuration further comprising: an inner seal (90) around a portion where the opening is formed (90 formed around 72); and 39PBC-0847an outer seal (p1) provided between an inner surface of the tank (inner surface of 40) and the nozzle housing (66) to surround an outer circumference of the nozzle housing (s1 surrounds nozzle housing 66), But Johnson as modified does not teach wherein the second metal is provided between the inner seal and the outer seal.
Johnson as modified does not alone or in combination teach, suggest or make obvious wherein the second metal is provided between the inner seal and the outer seal. Furthermore, further modification of Johnson is not obvious as there is no reason to further modify the nozzle to have a first metal between the inner and the outer seal; there is no reason to modify Lee to have a magnetic coupler at that specific location.  
Thus, one would only arrive at the claimed invention (see specific claim language of claim 6) by using improper hindsight reasoning using knowledge gleaned only from the applicant’s disclosure, and such as reconstruction would be improper. 	Claims 7 and 8 are allowable for their dependency on claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swett (US 20120199006 A1) discloses a similar cleaner with a handle on a lower side.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.M./            Examiner, Art Unit 3723

/ANNE M KOZAK/            Supervisory Patent Examiner, Art Unit 3723